                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  ·WESTERN DMSION

                                     NO. 5:20sCRa00173-M


 UNITED STATES OF AMERICA                      )
                                              .)   STIPULATED JUDICIAL ORDER
                  v.                           )   OF REMOVAL
                                               )   A#- 074-267-507
 MARIO SOTELO                                  )


              Upon the Application of the United States; upon the Factual Allegations in

 Support of Judicial Order. of Removal; upon the statement and consent of the

 defenda:Q.t Mario Sotelo and updn all prior ·proceedings and submissions in this

 matter; ·and full consideration having been given to· the matter set forth herein, the

 Court finds:

         1. The defendant is not a citizen or national of the United States.

         2. The defendant is a native of Mexico and a citizen of Mexico.

         3. The defendant entered the United States unlawfully at.an unknown place and

 date.

         4. The defendant bec~me a. permanent resident m the United States on
. September 15, 1997.

         5.     The defendant became a naturalized citizen of the United States. on

 September 5, 2008.

      6. The defendant was convicted of incest, statutory rape, and indecent liberties

· with child, aggravated felonies, on August 23,. 2018. The date 9f the offense was June

·rn, 2003.

                                               1


                Case 5:20-cr-00173-M Document 56 Filed 08/31/21 Page 1 of 2
     7. At the time of sentencing in the instant crimirial proceeding, the defendan_t

will be-convicted in' the •United States District Court for the Eastern District of North

Carolina of the Indictment Gharging passpbrt fraud, in violation of 18 U.S.C: § 154;2.

     8. The maximum term of imprisonment for a violation of 18 U.S.C. § 1542 is 10

years. Given that the defendant-pleaded guilty pursuant to a plea_ agreement to one
                                     .                  ,




coU:nt of 18 U.S.C. § 1542, the maximum sentence faced by the defendant is 10 years' -
                             '                                  '.



imprisonment.

     9. :The c;lefendant is, and at sentencing· will be, subject to removal from the

United States as an alien ~ho is convicted of an aggravated felony at any tim~ after

admission, pursuant to 8 U.S.C. § i227(a)(2)(A)(iii).

     10. The defenda:p,t has waived his right to notice and a hearing under Section

238(c) of the lNA, 8 U.S.C. § 1228(c).

    _11. The defendant has waived the opportunity to pursue ~ny and all forms of

relief and protection from removal.

    WHEREFORE, IT IS -HERE.BY ORDERED, pursuant to Section 238(c) of the

INA, 8 U.S.C. § .1228(c), that the defendant is ordered removed from the United
         ;                       .       .
States to Mexico promptly upon his completion of a term of imprisonment,_ if ariy.


               .
      IT IS SO ORD_ERED this
                                                s7day of ~,/-
                                             '3 /        ~w               , 2021.




                                         a; a/.,..w, '][C
                                                            '




                                         . RICHARD E. MYERS'II              .
                                           Chief United States District Judge


                                                    2


             Case 5:20-cr-00173-M Document 56 Filed 08/31/21 Page 2 of 2
